     Case 3:07-cr-00186-G Document 549 Filed 06/29/20      Page 1 of 3 PageID 7786



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
               Plaintiff,                   )         CRIMINAL ACTION NO.
                                            )
v.                                          )         3:07-CR-186(01)-G
                                            )
HERBERT JENA,                               )
                                            )
               Defendant.                   )


                      MEMORANDUM OPINION AND ORDER

         Before the court is the Motion for Compassionate Release under the First Step

Act (“Motion”) (docket entry 548) filed by the defendant Herbert Jena (“Jena”) on

June 19, 2020. For the reasons that follow, the motion is DENIED.

                                  I. BACKGROUND

         Jena was convicted of conspiracy to defraud the United States and obstruction

of justice, and on September 15, 2010, the court sentenced Jena to a term of

imprisonment of 180 months. Judgement (docket entry 412) at 1-2. Jena alleges

that he is 44 years old and has an unspecified chronic medical condition. Motion at

1. Jena also asserts that “[a]ccording to [Bureau of Prisons (“BOP”)] records[,] Jena

is set to be released from prison on February 26, 2021.” Id.

                                     II. ANALYSIS

         Under § 3582(c)(1)(A) of the First Step Act, a motion for compassionate
 Case 3:07-cr-00186-G Document 549 Filed 06/29/20            Page 2 of 3 PageID 7787



release may be brought by the BOP or by a defendant. United States v. Chambliss,

948 F.3d 691, 692-93 (5th Cir. 2020); id. at 693 n.1. Before filing such a motion, a

defendant generally must “exhaust[] all BOP remedies.” Id. at 692; see Valentine v.

Collier, 956 F.3d 797, 807 (5th Cir. 2020) (Higginson, J., concurring) (noting that

“several courts have concluded that [the exhaustion] requirement is not absolute and

that it can be waived by the government or by the court, therefore justifying an

exception in the unique circumstances of the COVID-19 pandemic.”). “Section

3582(c)(1)(A)’s exhaustion requirement is ‘a glaring roadblock foreclosing

compassionate release’ where ‘BOP has not had thirty days to consider [the

defendant’s] request to move for compassionate release on his behalf’ or if ‘there has

been no adverse decision by BOP for [the defendant] to administratively exhaust

within that time period.’” United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL

2514887, at *2 (N.D. Tex. May 15, 2020) (Fitzwater, Senior J.) (quoting United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

       Here, Jena does not allege that he has exhausted his administrative remedies

by requesting compassionate release from the BOP, nor does he allege a basis to

excuse his failure to exhaust. See id. (quoting United States v. Gross, 2020 WL

1673244, at *2 (S.D.N.Y. Apr. 6, 2020)) (“[T]he statute includes an exhaustion

requirement in recognition of the fact that ‘BOP is frequently in the best position to

assess, at least in the first instance, a defendant’s conditions, the risk presented to the



                                           -2-
 Case 3:07-cr-00186-G Document 549 Filed 06/29/20           Page 3 of 3 PageID 7788



public by his release, and the adequacy of a release plan.’” (citation omitted)).

Accordingly, Jena’s motion is DENIED without prejudice for failure to exhaust his

administrative remedies.

      The court further notes that, to the extent that Jena seeks an order of home

confinement, “neither the CARES Act nor the First Step Act authorizes the court to

release an inmate to home confinement.” Id. at *1 (citing United States v. Depron,

2020 WL 2308636, at *1 n.1 (E.D. La. May 8, 2020); United States v. Rakestraw,

2020 WL 2119838, at *2 (N.D. Tex. Apr. 14, 2020) (Rutherford, M.J.), rec. adopted,

2020 WL 2114844 (N.D. Tex. May 1, 2020) (Lynn, Chief J.)).

                                 III. CONCLUSION

      In accordance with the foregoing, the defendant Herbert Jena’s motion for

compassionate release is DENIED without prejudice for failure to exhaust his

administrative remedies.


      SO ORDERED.

June 29, 2020.

                                         ________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                          -3-
